Case: 2:21-mj-00263-CMV Doc #: 1 Filed: 04/13/21 Page: 1 of 4 PAGEID #: 1

AQ OT (Rev. TI/11)) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

Southern District of Ohio

United States of America )
v. ) 3
) Case No. S 53 -M\- V4
) J
)
Kirk G. STEINMETZ )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 1, 2020 in the county of Franklin in the
Southern Districtof Ohio . the defendant(s) violated:
Code Section Offense Description
Title 21-U.S.C. 841(a)(1) Possession With Intent to Distribute a Controlled Substance, to wit: Fentanyl,

a Schedule II substance, in an undetermined amount.

Title 21-U.S.C. 846 Conspiracy

This criminal complaint is based on these facts:

See Attatched Affidavit.

@ Continued on the attached sheet.

 

Complainant's si

Jonathan E. Baer, DEA Task Force Officer

Printed name and title

Sworn to before me and signed in my presence.

Dae: (- (%-2\ LU / o>)

Audge 'y signature

City and state: Columbus, Ohio Chelsey N. Vascura, U.S. Magistrate Judge

 

Printed name and title
Case: 2:21-mj-00263-CMV Doc #: 1 Filed: 04/13/21 Page: 2 of 4 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF ARREST WARRANTS

 

I, Jonathan E. Baer, (hereafter referred to as the affiant) being duly sworn deposed and state:

I am a Police Officer and Detective with the City of Westerville Division of Police, assigned
full-time as a Task Force Officer (TFO) with the Drug Enforcement Administration (DEA),
Columbus District Office. As such, I am an “investigative or law enforcement officer” of the
United States within the meaning of Title 18 U.S.C.§ 2510(7), that is, an officer of the United
States empowered by law to conduct criminal investigations and make arrests for offenses
enumerated in Title 18 U.S.C.§ 2516. Your affiant has been employed by the City of Westerville
as a “Law Enforcement Officer,” as defined in the Ohio Revised Code Section 2901.01, since
March, 2004. Your affiant is empowered to investigate, to make arrests with or without warrants
and to execute search warrants under the authority of Title 21 U.S.C. § 878 and the Ohio Revised
Code.

Prior to being assigned to the DEA Task Force, your affiant was assigned to the City of
Westerville Police Division, Patrol Bureau between March 2004 and March 2014.

(a) _—_‘I graduated from the Ohio State Highway Patrol Academy located in Columbus, Ohio
in June 2004. I received approximately 16 weeks of specialized police training
including but not limited to: search and seizure, investigative techniques, testifying in
court, evidence collection, interview and interrogation, and controlled substance
identification.

(b) [have received additional training in federal money laundering and asset forfeiture,
methamphetamine production, and gang enforcement.

(c) During the course of my law enforcement career, I have had experience in debriefing
defendants and interviewing participating witnesses, cooperating individuals and other
persons who have personal knowledge and experience regarding the amassing,
spending, conversion, transportation, distribution, and concealment of records and
proceeds of trafficking in controlled substances. Furthermore, your affiant is fluent in
Spanish and has had extensive experience debriefing and interviewing suspects,
victims, and witnesses in Spanish.

(d) AsaDEA TFO and police officer, I have participated in the execution of numerous
search warrants at the residences and businesses of narcotics traffickers, safe houses,
crack houses, and have participated in numerous arrests for drug related offenses. I
have drafted numerous search warrants.

(e) AsaDEA TFO, I have participated in investigations targeting individuals and
organizations trafficking heroin, cocaine, cocaine base (“crack”), marijuana,
methamphetamine and other controlled substances as defined in 21 U.S.C.§ 801.
Case: 2:21-mj-00263-CMV Doc #: 1 Filed: 04/13/21 Page: 3 of 4 PAGEID #: 3

STATEMENT OF FACTS

The following affidavit will lay out the relevant facts for the probable cause to arrest Kirk G.
STEINMETZ (hereinafter referred to as STEINMETZ). This affidavit does not contain all facts
known to investigators at this time. Rather, this affidavit contains only such information as is
sufficient to set forth probable cause for the arrest of STEINMETZ for Possession With Intent to
Distribute Fentanyl. Furthermore, this affidavit is not based solely on firsthand knowledge of the
affiant. Rather, this affidavit is also based on information provided by other investigators,
officers, agents, and law enforcement officials.

L. On or about April 2, 2020, investigators with the Gahanna Division of Police received
information that STEINMETZ and Dustin MAY acquired fentanyl from a drug trafficker
known as “Yellow.”

2. On or about April 6, 2020, members of GPD conducted a consensual interview of
STEINMETZ at the police station. STEINMENTZ admitted to investigators that he
purchased $70.00 of fentanyl from “Yellow” on 04/01/2020. STEINMETZ arranged to
meet “Yellow” at the Shell Gas Station located at 4431 Cleveland Ave. Columbus, OH.

3. STEINMENZ also said half of the money he used for the purchase of fentanyl belonged
to Dustin MAY, to whom STEINMETZ provided half the fentanyl purchased on
04/01/2020.

4. STEINMETZ admitted to having been a heroin and fentanyl user for some time.
STEINMETZ claimed his opiate use was largely due to pain from a neck injury sustained
during a fight while previously incarcerated.

5. STEINMETZ provided investigators with “Yellow’s” current cellular phone, 614-3 16-
0561 (hereinafter referred to as PN-0561), as well as additional phone numbers on which
STEINMETZ had previously contacted “Yellow”. STEINMETZ also positively
identified “Yellow” as Diamondo V. BUTLER. STEINMETZ provided investigators
with consent to conduct a forensic download his cellular phone.

6. On or about April 7, 2020, members of GPD downloaded STEINMETZ?’s cellular phone
and obtained corroborating evidence of the contact between STEINMETZ and BUTLER.

7. Gahanna PD Detective Hendon applied for a State of Ohio Search Warrant, through
Franklin County, for the Geo-Location Data pertaining to both STEINMETZ’s cellular
phone as well as Diamondo V. BUTLER’s cellular phone. Information obtained in
response to the search warrant confirmed that both cellular phones were in close
proximity to each other on 04/01/2020.
Case: 2:21-mj-00263-CMV Doc #: 1 Filed: 04/13/21 Page: 4 of 4 PAGEID #: 4

8. Based on the statements made by STEINMETZ as well as the data obtained from both
the forensic download of cellular phones and the data obtained from the cellular service
provider, the affiant believes that STEINMETZ did purchase fentanyl from Diamondo V.
BUTLER on 04/01/2020. Furthermore, STEINMETZ purchased said fentanyl with intent
to provide it to another person,

9, In summary, the affiant believes there is probable cause to assert that Kirk G.
STEINMETZ, has knowingly and willingly committed the offense of Possession With
Intent to Distribute Fentanyl, a Schedule I] controlled substance. Kirk G. STEINMETZ
did also conspire with another, to wit: Diamondo V. BUTLER, to further the offenses in
violation of Title 21 United States Code § 841(a)(1). and 846.

pore rb. ’ BS

Jonathan E. Baer
Task Force Officer
Drug Enforcement Administration

Sworn before me and subscribed in my presence on this | 5 _day of April, 2021, in Columbus,
Ohio.

i Ate y

Chelsey N. Vascura
United States Magistrate Judge
Southern District of Ohio, Eastern Division
